DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Applicant’s arguments, see Remarks, filed 4/26/2022, with respect to objection to the drawings for failing to clearly illustrate the pressure relief valve as claimed have been fully considered and are persuasive in light of Applicant’s submission of an amended drawing sheet properly illustrating the pressure relief valve.  The objection of the drawings has been withdrawn. 
The drawings were received on 4/26/2022.  These drawings are Replacement Drawing 1B and are accepted.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Specifically, Jayaraman (WO 0074118 A1) is not relied upon for any teaching specifically challenged in the arguments to claims 1 or 25.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 30 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 30, it is unclear how the second balloon can be attached to the first balloon between the bulbous region and the cylindrical region while the bulbous region has been previously defined in claim 25 as being part of the second balloon.
Claims 27 and 31 recites the limitation " first region" and “main section”.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes the “first region” is interpreted to be the “first end” of the first balloon mentioned in both claims 19 (from which claim 31 depends) and 25 (from which claim 27 depends), and the “main section” is interpreted to be the “cylindrical region” mentioned in both claims 19 and 25.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim(s) 1 and 7-11 and 32-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sanati (US 2013/0060316 A1 - previously of record) in view of Chalekian (US 2008/0109056 A1) 
Regarding claim 1, Sanati discloses: An apparatus for performing a medical procedure (see Fig. 1A), comprising: an elongate tubular member (elongate tubular member 12, see Fig. 1A) comprising a proximal end (proximal end 14, see Fig. 1A), a distal end sized for introduction into a patient's body (distal end 16, see Fig. 1A, see Paragraph 31), a longitudinal axis extending between the proximal and distal ends (longitudinal axis 20, see Fig. 1A), and an inflation lumen extending between the proximal and distal ends (inflation lumen 18A, see Fig. 1B, seen to be a singular inflation lumen for the main embodiment mentioned in Paragraph 36); a first balloon (inner balloon 22a, see Fig. 1B) comprising first and second ends attached to the distal end at spaced apart locations (see Examiner’s Diagram of Fig. 1B below illustrating said first and second ends), first and second tapered regions adjacent the first and second ends (see Examiner’s Diagram of Fig. 1B below showing a first and second tapered region adjacent to the first and second end of the first balloon), and a substantially cylindrical main section extending between the first and second tapered regions (see Examiner’s Diagram of Fig. 1B below showing a substantially cylindrical main section extending between the first and second tapered regions of the first balloon) such that the first balloon defines a first interior communicating with the inflation lumen (interior 23a, see Fig. 1B, in communication with inflation lumen 18a, see Paragraph 58); and a second balloon (balloon 22b, see Fig. 1B) on the distal end comprising a first end attached to the distal end adjacent the first end of the first balloon (see Examiner’s Diagram of Fig. 1B below showing a first end of the second balloon attached to the catheter adjacent the first end of the first balloon) and a second end extending at least partially over the main section of the first balloon such that the second balloon defines a second interior that is axially shorter than the first balloon (see Examiner’s Diagram of Fig. 1B below showing a second end of the second balloon extending partially over the first balloon, thereby defining a second interior therein that is axially shorter than the first balloon), and wherein the cylindrical main section beyond the holey region and the tapered second region are intact without any openings (see Fig 1B showing the first balloon having no holes or pores on the substantially cylindrical main section shown in Examiner’s Diagram of Fig. 1B below).

    PNG
    media_image1.png
    694
    481
    media_image1.png
    Greyscale

Examiner’s Diagram of Fig. 1B

	However, while Sanati discloses wherein the first and second balloon may be inflated by a single lumen (see Paragraph 36, seen to be the main embodiment herein), Sanati does not expressly disclose wherein the first balloon comprises a holey region including one or more openings in a membrane of the first balloon in the first tapered region such that the one or more openings are located within the second interior to allow inflation media delivered through the inflation lumen to enter the first interior to inflate the first balloon and pass through the one or more openings into the second interior to inflate the second balloon sequentially or simultaneously with the first balloon.
	However, in the same field of endeavor, namely multi-balloon catheter devices, Chalekian teaches wherein a first balloon (balloon 66, see Fig. 6) comprises a holey region including one or more openings in a membrane of the first balloon in the first tapered region (opening 68, see Fig. 6 seen to be in the tapered region of the first balloon that the second balloon extends over in order to allow inflation media to pass between the two balloons with only a single inflation lumen, see Paragraph 35, see Examiner’s Diagram of Fig. 2_Opening below showing the presumed location of the opening 68 on an unbent orientation of the balloon catheter, seen to be on the boundary between the first and second balloons) to allow inflation of both balloons to be accomplished through a single inflation lumen wherein inflation media would enter the first balloon connected to the inflation lumen, then pass through the opening 38 to inflate the second balloon (see Paragraph 35). It is noted that Sanati discloses wherein both balloons are able to be inflated via a single inflation lumen (see Sanati Paragraph 36), but does not expressly disclose how this process occurs. The opening as taught and suggested by Chalekian is seen as a method for inflation both balloons through the use of a single inflation lumen, seen to be within the scope of the disclosed invention of Sanati as providing a method for inflation of both balloons through a single inflation lumen.
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the device of Sanati to include the opening within the wall between the first and second balloons as taught and suggested by Chalekian to, in this case, allow inflation of both balloons through a single lumen (see Chalekian Paragraph 35). It is noted that inclusion of the opening between the first and second balloon will allow inflation media delivered through the single lumen 18a of Sanati (see Sanati Paragraph 36) to enter the first balloon, pass through the opening as incorporated from the device of Chalekian and into the second balloon of Sanati to inflate both balloons either sequentially (as disclosed by Chalekian in Paragraph 35) or simultaneously.


    PNG
    media_image2.png
    540
    423
    media_image2.png
    Greyscale

Examiner’s Diagram of Chalekian Fig. 2_Opening
	Regarding claim 7, the combination of Sanati and Chalekian disclose the invention of claim 1, Sanati further discloses wherein the first balloon is formed from non-compliant or semi-compliant material (see Paragraph 40 mentioning the first balloon is made from semi-compliant or substantially non-compliant material)
	Regarding claim 8, the combination of Sanati and Chalekian disclose the invention of claim 7, Sanati further discloses wherein the second balloon is formed from material having a greater compliance than the first balloon material (see Paragraph 40 mentioning wherein the first balloon of the system may be non-compliant or at most semi-compliant, whereas the second balloon is noted to be either entirely compliant or at least semi-compliant – noting the outer balloon posses greater compliance than the first balloon)
	Regarding claim 9, the combination of Sanati and Chalekian disclose the invention of claim 7, Sanati further discloses wherein the second balloon is formed from elastic material (see Paragraph 40) 
	Regarding claim 10, the combination of Sanati and Chalekian disclose the invention of claim 1, Sanati further discloses wherein the second balloon is formed from material having a predetermined shape comprising a first region defining a bulbous shape adjacent the first end of the second balloon and a second region extending from the first region to the second end defining a substantially cylindrical shape (see Paragraphs 41 and 45)
	Regarding claim 11, the combination of Sanati and Chalekian disclose the invention of claim 1, Sanati further discloses wherein the distal end of the tubular member comprises one or more ports communicating with the inflation lumen and wherein the one or more openings are axially aligned with the one or more ports (see Paragraph 33 mentioning wherein inflation lumen, housed within catheter 12, is connected to opening 34a within catheter 12)
	Regarding claim 32, the combination of Sanati and Chalekian disclose the invention of claim 1, Sanati further discloses wherein the holey region of the first balloon has a first length along the longitudinal axis (tapered portion illustrated in Examiner’s Diagram of Fig. 1B above) and wherein the cylindrical main section beyond the holey region has a second length along the longitudinal axis that is longer than the first length (cylindrical main section has a length along the longitudinal axis that is longer than the length tapered portion along the longitudinal axis)
	Regarding claim 33, the combination of Sanati and Chalekian disclose the invention of claim 1, Sanati further discloses wherein the second balloon comprises a bulbous region adjacent the first end (proximal portion of the second balloon labeled as element 27b in Fig. 1B is seen to be a bulbous region of the second balloon) and a cylindrical region extending between the bulbous region and the second end and wherein the second interior is within the bulbous region (see Fig. 1B showing the second balloon having a substantially cylindrical main section labeled as 25b that extends between the bulbous region and the second end of the second balloon, wherein the second interior is labeled as 23b in Fig. 1B and is within the bulbous region of the second balloon).
Claim(s) 2, 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sanati (US 2013/0060316 A1- previously of record) in view of Chalekian (US 2008/0109056 A1), further in view of Darin (US 2014/0031792 A1)
Regarding claim 2, The combination of Sanati and Chalekian disclose all limitations of the invention of claim 1.
However, the while Sanati as modified by Chalekian discloses at least one port arranged on the tapered first region of the first balloon, the combination does not expressly disclose wherein the one or more openings comprise a plurality of openings spaced apart from one another around a circumference of the first tapered region of the first balloon.
However, in the same field of endeavor, namely inflatable balloon catheter devices having openings on the inner balloon, Darin teaches wherein a plurality of pores within the wall of a balloon provides an even distribution of medication therethrough and reduces pressure drop while medication is being passed therethrough (see Paragraphs 84-85). It is noted that pores 680 as shown in in Darin Fig. 11 are spaced around the circumference of the balloon)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the opening of Chalekian as incorporated into the device of Sanati and placed on the first tapered portion of the first balloon, to include a plurality of openings spaced apart from one another around the circumference of the tapered portion of the first balloon as taught and suggested by Darin to, in this case, provide an even distribution of inflation media therethrough from the first interior to the second interior, as well as to reduce pressure difference therebetween (see Dain Paragraphs 84-85).
Regarding claim 5, the combination of Sanati, Chalekian and Darin disclose the invention of claim 2, Sanati as modified by Chalekian and Darin further discloses wherein the plurality of openings comprise one or more of circular and elliptical holes formed through the membrane (see Chalekian Fig. 6 showing opening 68 as an opening but is silent as to the shape). Darin discloses wherein the one or more holes are circular as shown in Fig. 10 which would be obvious to or of ordinary skill in the art to apply to the opening of Chalekian as Chalekian is silent as to the shape of opening 68.
Regarding claim 6, the combination of Sanati, Chalekian and Darin disclose the invention of claim 2, Sanati as modified by Chalekian and Darin further discloses wherein the plurality of openings comprise elongate slits formed through the membrane (see Chalekian Fig. 6 showing opening 68 as an elongate slit in the membrane between the first and second balloons)
Claim(s) 12-13, 19 and 25-26 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sanati (US 2013/0060316 A1 - previously of record) in view of Chalekian (US 2008/0109056 A1), further in view of Newell (US 2017/0333105 A1)
Regarding claim 12, the combination of Sanati and Chalekian disclose all limitations of the invention of claim 1. 
However, the combination does not expressly disclose a pressure relief feature communicating with the inflation lumen, the pressure relief feature configured to release at a predetermined threshold to prevent over-inflation of one or both of the inner and outer balloons.
However, in the same field of endeavor, namely balloon catheter devices having an inflation lumen connected to a proximal handle providing a source of inflation media, Newell teaches a pressure relief feature (pressure relief valve 145, see Fig. 9A) within a handle connected to the inflation lumen (see Figs. 9 and 9A) to mitigate the risk of balloon over pressurization as well as enable the balloon to remain statically inflated at a regulated pressure (see Paragraph 81)
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the handle of Sanati to include the pressure relief valve as taught and suggested by Newell to, in this case, mitigate the risk of balloon over pressurization as well as enable the balloon to remain statically inflated at a regulated pressure (see Newell Paragraph 81)
Regarding claim 13, the combination of Sanati, Chalekian and Newell disclose the invention of claim 12, Sanati as modified by Newell further discloses wherein the pressure relief feature comprises a valve at the proximal end that opens when pressure or flow rate within the inflation lumen exceeds the predetermined threshold (pressure relief valve 145 of Newell is seen to be a valve that mitigates the risk of balloon over pressurization from inflation media supplied through the lumen see Newell Paragraph 81)
	Regarding claim 19, Sanati discloses: A system for performing a medical procedure (see Fig. 1A), comprising: a catheter (catheter 12, see Fig. 1A) comprising: an elongate tubular member (shaft of catheter 12, see Fig. 1A) comprising a proximal end (proximal end 14, see Fig. 1A) including a handle or hub (handle 30, see Fig. 1A), a distal end sized for introduction into a patient's body (see Paragraph 55 mentioning the device is intended for use within a patient’s body), a longitudinal axis extending between the proximal and distal ends (longitudinal axis 20, see Fig. 1A), and an inflation lumen (inflation lumen 18A, see Fig. 1B, seen to be a singular inflation lumen for the main embodiment mentioned in Paragraph 36) extending from a port on the handle or hub to inflation port on the distal end (see Paragraph 33 mentioning inflation lumen 18A extends from a port on the handle); a first balloon (inner balloon 22a, see Fig. 1B) comprising first and second ends attached to the distal end at spaced apart locations (see Examiner’s Diagram of Fig. 1B above illustrating said first and second ends) and a substantially cylindrical main section extending between the first and second ends (see Examiner’s Diagram of Fig. 1B above showing a substantially cylindrical main section extending between the first and second ends of the first balloon) such that the first balloon defines a first interior communicating with the inflation port (interior 23a, see Fig. 1B, in communication with inflation lumen 18a, see Paragraph 58); a second balloon on the distal end (balloon 22b, see Fig. 1B)  comprising a first end attached to the distal end adjacent the first end of the first balloon (see Examiner’s Diagram of Fig. 1B above showing a first end of the second balloon attached to the catheter adjacent the first end of the first balloon) and a second end extending at least partially over the main section of the first balloon including a bulbous region (region identified by element 27b in Fig. 1B seen to be the bulbous region of the second balloon) adjacent the first end (see Examiner’s Diagram of Fig. 1B above showing a the second balloon’s bulbous region 27b is positioned adjacent the first end) and a cylindrical region extending between the bulbous region and the second end such that the second balloon defines a second interior within the bulbous region (see Examiner’s Diagram of Fig. 1B above showing a the second balloon having a substantially cylindrical section that lies overtop of the substantially cylindrical section of the first balloon, thereby defining a second interior within bulbous region 27b); and a source of inflation media connectable to the port on the hub for delivering inflation media into the inflation lumen (see Paragraph 33 mentioning a source of inflation media may be connected to the ports on the handle).
	However, while Sanati discloses wherein the first and second balloon may be inflated by a single lumen (see Paragraph 36, seen to be the main embodiment herein), Sanati does not expressly disclose wherein the first balloon comprises one or more openings in a membrane of the first balloon adjacent the first end such that the one or more openings are located within the second interior to allow inflation media delivered through the inflation lumen to enter the first interior to inflate the first balloon and pass through the one or more openings into the second interior to inflate the bulbous region of the second balloon sequentially or simultaneously with the first balloon and wherein the main section of the first balloon located within the cylindrical region of the second balloon is intact without any openings.
	However, in the same field of endeavor, namely multi-balloon catheter devices, Chalekian teaches wherein a first balloon (balloon 66, see Fig. 6) comprises an opening in a membrane of the first balloon in the first tapered region (opening 68, see Fig. 6 seen to be in the tapered region of the first balloon that the second balloon extends over in order to allow inflation media to pass between the two balloons with only a single inflation lumen, see Paragraph 35, see Examiner’s Diagram of Fig. 2_Opening above showing the presumed location of the opening 68 on an unbent orientation of the balloon catheter, seen to be on the boundary between the first and second balloons) to allow inflation of both balloons to be accomplished through a single inflation lumen wherein inflation media would enter the first balloon connected to the inflation lumen, then pass through the opening 38 to inflate the second balloon (see Paragraph 35). It is noted that Sanati discloses wherein both balloons are able to be inflated via a single inflation lumen (see Paragraph 36), but does not expressly disclose how this process occurs. The opening as taught and suggested by Chalekian is seen as a method for inflation both balloons through the use of a single inflation lumen, seen to be within the scope of the disclosed invention of Sanati as providing a method for inflation of both balloons through a single inflation lumen.
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the device of Sanati to include the opening within the wall between the first and second balloons as taught and suggested by Chalekian to, in this case, allow inflation of both balloons through a single lumen (see Chalekian Paragraph 35). It is noted that inclusion of the opening between the first and second balloon will allow inflation media delivered through the single lumen 18a of Sanati (see Sanati Paragraph 36) to enter the first balloon, pass through the opening as incorporated from the device of Chalekian and into the second balloon of Sanati to inflate both balloons either sequentially (as disclosed by Chalekian in Paragraph 35) or simultaneously.
	However, the combination of Sanati and Chalekian does not expressly disclose a pressure relief feature on the handle or hub communicating with the inflation lumen to limit pressure or flow rate within the inflation lumen to a predetermined limit
	However, in the same field of endeavor, namely balloon catheter devices having an inflation lumen connected to a proximal handle providing a source of inflation media, Newell teaches a pressure relief feature (pressure relief valve 145, see Fig. 9A) within a handle connected to the inflation lumen (see Figs. 9 and 9A) to mitigate the risk of balloon over pressurization as well as enable the balloon to remain statically inflated at a regulated pressure (see Paragraph 81)
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the handle of Sanati to include the pressure relief valve as taught and suggested by Newell to, in this case, mitigate the risk of balloon over pressurization as well as enable the balloon to remain statically inflated at a regulated pressure (see Newell Paragraph 81)
	Regarding claim 25, Sanati discloses: An apparatus for performing a medical procedure (see Fig. 1A), comprising: an elongate tubular member (catheter 12, see Fig. 1A) comprising a proximal end (proximal end 14, see Fig. 1A) including a handle or hub (handle 30, see Fig. 1A), a distal end sized for introduction into a patient's body (see Paragraph 55 mentioning the device is intended for use within a patient’s body), a longitudinal axis extending between the proximal and distal ends (longitudinal axis 20, see Fig. 1A), and an inflation lumen (inflation lumen 18A, see Fig. 1B, seen to be a singular inflation lumen for the main embodiment mentioned in Paragraph 36) extending between the proximal and distal ends (see Paragraph 33 mentioning inflation lumen 18A extends from a port on the handle); a first balloon (inner balloon 22a, see Fig. 1B) comprising first and second ends attached to the distal end at spaced apart locations (see Examiner’s Diagram of Fig. 1B above illustrating said first and second ends) and a substantially cylindrical main section extending between the first and second ends (see Examiner’s Diagram of Fig. 1B above showing a substantially cylindrical main section extending between the first and second ends of the first balloon) such that the first balloon defines a first interior communicating with the inflation lumen (interior 23a, see Fig. 1B, in communication with inflation lumen 18a, see Paragraph 58); a second balloon on the distal end (balloon 22b, see Fig. 1B) comprising a first end attached to the distal end adjacent the first end of the first balloon (see Examiner’s Diagram of Fig. 1B above  showing a first end of the second balloon attached to the catheter adjacent the first end of the first balloon) and a second end extending at least partially over the main section of the first balloon including a bulbous region adjacent the first end (region identified by element 27b in Fig. 1B seen to be the bulbous region of the second balloon) and a 7OST-060 PATENT cylindrical region extending between the bulbous region and the second end such that the second balloon defines a second interior within the bulbous region (see Examiner’s Diagram of Fig. 1B above showing a the second balloon having a substantially cylindrical section that lies overtop of the substantially cylindrical section of the first balloon, thereby defining a second interior within bulbous region 27b); and wherein the main section of the first balloon located within the cylindrical region of the second balloon is intact without any openings (see Examiner’s Diagram of Fig.1B above showing the substantially cylindrical main section of the first balloon contains no openings)
	However, while Sanati discloses wherein the first and second balloon may be inflated by a single lumen (see Paragraph 36, seen to be the main embodiment herein), Sanati does not expressly disclose wherein the first balloon comprises one or more openings in a membrane of the first balloon adjacent the first end such that the one or more openings are located within the second interior to allow inflation media delivered through the inflation lumen to enter the first interior to inflate the first balloon and pass through the one or more openings into the second interior to inflate the bulbous region of the second balloon sequentially or simultaneously with the first balloon.
	However, in the same field of endeavor, namely multi-balloon catheter devices, Chalekian teaches wherein a first balloon (balloon 66, see Fig. 6) comprises an opening in a membrane of the first balloon in the first tapered region (opening 68, see Fig. 6 seen to be in the tapered region of the first balloon that the second balloon extends over in order to allow inflation media to pass between the two balloons with only a single inflation lumen, see Paragraph 35, see Examiner’s Diagram of Fig. 2_Opening above showing the presumed location of the opening 68 on an unbent orientation of the balloon catheter, seen to be on the boundary between the first and second balloons) to allow inflation of both balloons to be accomplished through a single inflation lumen wherein inflation media would enter the first balloon connected to the inflation lumen, then pass through the opening 38 to inflate the second balloon (see Paragraph 35). It is noted that Sanati discloses wherein both balloons are able to be inflated via a single inflation lumen (see Paragraph 36), but does not expressly disclose how this process occurs. The opening as taught and suggested by Chalekian is seen as a method for inflation both balloons through the use of a single inflation lumen, seen to be within the scope of the disclosed invention of Sanati as providing a method for inflation of both balloons through a single inflation lumen.
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the device of Sanati to include the opening within the wall between the first and second balloons as taught and suggested by Chalekian to, in this case, allow inflation of both balloons through a single lumen (see Chalekian Paragraph 35). It is noted that inclusion of the opening between the first and second balloon will allow inflation media delivered through the single lumen 18a of Sanati (see Sanati Paragraph 36) to enter the first balloon, pass through the opening as incorporated from the device of Chalekian and into the second balloon of Sanati to inflate both balloons either sequentially (as disclosed by Chalekian in Paragraph 35) or simultaneously.
	However, the combination of Sanati and Chalekian does not expressly disclose a pressure relief feature on the handle or hub communicating with the inflation lumen to limit pressure or flow rate within the inflation lumen to a predetermined limit
	However, in the same field of endeavor, namely balloon catheter devices having an inflation lumen connected to a proximal handle providing a source of inflation media, Newell teaches a pressure relief feature (pressure relief valve 145, see Fig. 9A) within a handle connected to the inflation lumen (see Figs. 9 and 9A) to mitigate the risk of balloon over pressurization as well as enable the balloon to remain statically inflated at a regulated pressure (see Paragraph 81)
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the handle of Sanati to include the pressure relief valve as taught and suggested by Newell to, in this case, mitigate the risk of balloon over pressurization as well as enable the balloon to remain statically inflated at a regulated pressure (see Newell Paragraph 81)
	Regarding claim 26, the combination of Sanati, Chalekian and Newell disclose the invention of claim 25, Sanati as modified by Newell further discloses wherein the pressure relief feature comprises a valve that opens when pressure within the inflation lumen exceeds a predetermined threshold to limit pressure of the inflation media delivered into the first interior (pressure relief valve 145 of Newell is seen to be a valve that mitigates the risk of balloon over pressurization of the first interior from inflation media supplied thereto through the lumen see Newell Paragraph 81)
	Regarding claim 30 (see 112b rejection above), the combination of Sanati, Chalekian and Newell disclose the invention of claim 25, Sanati further discloses wherein the second balloon is attached to the first balloon between the bulbous region and the cylindrical region (see Fig. 1B showing the second balloon, having the bulbous region at the first end, is attached to the first balloon at the respective substantially cylindrical regions of both balloons)
Claim(s) 27 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sanati (US 2013/0060316 A1 - previously of record) in view of Chalekian (US 2008/0109056 A1), further in view of Newell (US 2017/0333105 A1), further in view of Darin (US 2014/0031792 A1)
	Regarding claim 27 (see 112b rejection above), the combination of Sanati, Chalekian and Newell disclose the invention of claim 25, Sanati further discloses wherein the first balloon has a first length along the longitudinal axis containing the one or more openings, and wherein the main section of the first balloon that is intact has a second length along the longitudinal axis that is longer than the first length (see Fig. 1B showing the substantially cylindrical main section has an axial length that is longer than the first tapered region containing the one or more openings as incorporated from Chalekian).
However, the while Sanati as modified by Chalekian discloses at least one port arranged on the tapered first region of the first balloon, the combination does not expressly disclose wherein the one or more openings comprise a plurality of openings on the first region of the first balloon
However, in the same field of endeavor, namely inflatable balloon catheter devices having openings on the inner balloon, Darin teaches wherein a plurality of pores within the wall of a balloon provides an even distribution of medication therethrough and reduces pressure drop while medication is being passed therethrough (see Paragraphs 84-85). It is noted that pores 680 as shown in in Darin Fig. 11 are spaced around the circumference of the balloon)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the opening of Chalekian as incorporated into the device of Sanati and placed on the first region of the first balloon, to include a plurality of openings spaced apart from one another around the circumference of the first region of the first balloon as taught and suggested by Darin to, in this case, provide an even distribution of inflation media therethrough from the first interior to the second interior, as well as to reduce pressure difference therebetween (see Dain Paragraphs 84-85).
Regarding claim 31 (see 112b rejection above), the combination of Sanati, Chalekian and Newell disclose the invention of claim 19, Sanati further discloses wherein the first balloon has a first length along the longitudinal axis containing the one or more openings, and wherein the main section of the first balloon that is intact has a second length along the longitudinal axis that is longer than the first length (see Fig. 1B showing the substantially cylindrical main section has an axial length that is longer than the first tapered region containing the one or more openings as incorporated from Chalekian).
However, the while Sanati as modified by Chalekian discloses at least one port arranged on the tapered first region of the first balloon, the combination does not expressly disclose wherein the one or more openings comprise a plurality of openings on the first region of the first balloon
However, in the same field of endeavor, namely inflatable balloon catheter devices having openings on the inner balloon, Darin teaches wherein a plurality of pores within the wall of a balloon provides an even distribution of medication therethrough and reduces pressure drop while medication is being passed therethrough (see Paragraphs 84-85). It is noted that pores 680 as shown in in Darin Fig. 11 are spaced around the circumference of the balloon)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the opening of Chalekian as incorporated into the device of Sanati and placed on the first region of the first balloon, to include a plurality of openings spaced apart from one another around the circumference of the first region of the first balloon as taught and suggested by Darin to, in this case, provide an even distribution of inflation media therethrough from the first interior to the second interior, as well as to reduce pressure difference therebetween (see Dain Paragraphs 84-85).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's
disclosure. See the attached PTO-892 Notice of References Cited. Specifically, US 2012/0226230 A1 to Gerrans, US 2009/0254064 A1 to Boatman, and US 2006/0265041 A1 to Sanati all disclose balloon catheters with an inflation lumen connected to a handle providing inflation media. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MITCHELL B HOAG whose telephone number is (571)272-0983. The examiner can normally be reached 7:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 5712724695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.B.H./               Examiner, Art Unit 3771                          

/SHAUN L DAVID/               Primary Examiner, Art Unit 3771